      Case 1:19-cv-08117-VEC Document 27 Filed 07/10/20 Page 1 of 1
                                                   USDC SDNY
                                                   DOCUMENT
                                                   ELECTRONICALLY FILED
                                                   DOC #:
UNITED STATES DISTRICT COURT                       DATE FILED: 7/10/2020
SOUTHERN DISTRICT OF NEW YORK

 Hervan Henry,                                                 Civil Action #: 19-CV-008117
                                                                        (VEC)(SN)

                             Plaintiff,                       DEFAULT JUDGMENT AND
                -v-                                                  ORDER
                                                                    (Proposed)
 David Z. Shoe Catalogue Inc.,

                            Defendant.

   This matter having been commenced by Plaintiff against defendant David Z. Shoe Catalogue

Inc. on August 30, 2019 (ECF No. 1), the Court finds as follows:

   1. The summons and complaint were duly served on defendant David Z. Shoe Catalogue
      Inc. (“Defendant”) through the New York Secretary of State on September 9, 2019 and
      proof of service was filed on October 4, 2019. (See ECF No. 6)

   2. Defendant was required to answer or otherwise move by September 30, 2019.

   3. To date Defendant, has not served or filed an answer to the complaint or filed a notice of
      appearance in this case.

   4. On December 6, 2019 Plaintiff filed a Request to the Clerk of the Court for a Certificate
      of Default against Defendant. (ECF No. 8).

   5. The Clerk of this Court acknowledged and entered Defendant’s default on December 9,
      2019. (ECF No. 9).

   THEREFORE, it is ORDERED, ADJUDGED, and DECREED: That the Court enter

judgment against Defendant and in favor of Plaintiff:

   i. For total damages in the amount of $32,860.


        July 10
Dated: ____________, 2020
       New York, NY                            ________________________________
                                               Hon. Valerie E. Caproni, USDJ
                                               United States District Judge




                                                1
